Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp.5-6, filed July 29, 2022, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. Specifically, the examiner has found the argument that the prior art fails to teach or suggest the limitation “wherein after each of the measuring cycles, a ratio of the of intensity between the at least one first electromagnetic beam and the at least one second electromagnetic beam is varied” persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Objections
Claim 11 is objected to because of the following informalities: (1) line 6 recites “…reflected at at…” and line 13 recites “…of the of intensity”. The examiner believes the lines were meant to respectively recite “reflected at” and “of the intensity”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack (EP 2395368A1) in view of Kobayashi (JP 2005205469A).

Regarding claim 11 Mack discloses a method for scanning a scan angle, comprising: 
generating at least one first electromagnetic beam and at least one second electromagnetic beam (generating light beam – [0002]; light beam 14 generated by light transmitter 12 which has individual light pulses – [0025]; Figure 2 shows light pulses 42 and 44 which are being interpreted as the first and second electromagnetic beam); 
deflecting the at least one first electromagnetic beam and the at least one second electromagnetic beam along the scan angle (light beam 14 in Figure 1 being deflected by deflection unit 16b – [0025-0026]); and 
receiving and detecting at least one reflected electromagnetic beam reflected at at least one object (Figure 1 shows generated light beam 14 being remitted by an object, the remitted light is detected by a light receiver 24 – [0025]), wherein, in each of a plurality of measuring cycles: 
after the at least one first electromagnetic beam is generated, the at least one second electromagnetic beam is generated (Figure 2 shows pulse 44 being generated after pulse 42; the light beam is generated periodically – [0002]), and
the at least one second electromagnetic beam is generated with a lower energy than the at least one first electromagnetic beam (a plurality of transmitted light pulses of different intensities or different maximum amplitudes – [0013]; selecting the intensity of the transmitted light pulses – [0014, 0029]; note Mack is capable of selecting the intensity of the second pulse to be lower than the intensity of the first pulse).
However, fails to explicitly disclose wherein after each of the measuring cycles, a ratio of the intensity between the at least one first electromagnetic beam and the at least one second electromagnetic beam is varied.
In his disclosure Kobayashi teaches wherein after each of the measuring cycles, a ratio of the intensity between the at least one first electromagnetic beam and the at least one second electromagnetic beam is varied (adjusting the intensity ratio of the two laser beams – [0019]; changing the intensity ratio of the two laser beams – [0061]; the intensity ratio between the laser beams emitted can be controlled for each pulse as necessary – [0018]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kobayashi into the teachings of Mack because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp if this lead to the anticipated success.

Regarding claim 12 Mack discloses the method as recited in claim 11, wherein the lower energy of the at least one second electromagnetic beam is selected to be below a saturation of at least one detector (selecting the intensity of the transmitted light pulses – [0014, 0029]; if the received light pulse for the weak transmitted light pulse is not recognizable or not sufficiently well recognizable, the received light pulse for the strong transmitted light pulse is used for evaluation, it is then probably not in saturation – [0016]).

Regarding claim 13 Mack discloses the method as recited in claim 11, wherein at least one of the at least one first electromagnetic beam and the at least one second electromagnetic beam is generated in pulsed fashion (pulse – [0002]; transmitted light pulses – [0013-0014]).

Regarding claim 14 Mack discloses the method as recited in claim 11, further comprising initiating a delay time between the generating of the at least one first electromagnetic beam and the generating of the at least one second electromagnetic beam (Figures 2-3c show generated first and second beams separated by a delay time).

Claim 18 corresponds to the device performing the method of claim 11.

Claim 19 corresponds to the device performing the method of claim 14.

Regarding claim 21 Mack discloses the LIDAR device as recited in claim 18, wherein, in each of the measuring cycles, the at least one second electromagnetic beam having the lower energy is generated after the at least one first electromagnetic beam is generated (Figure 2 shows pulse 44 being generated after pulse 42; the light beam is generated periodically – [0002]; a plurality of transmitted light pulses of different intensities or different maximum amplitudes – [0013]; selecting the intensity of the transmitted light pulses – [0014, 0029]; note Mack is capable of selecting the intensity of the second pulse to be lower than the intensity of the first pulse).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack (EP 2395368A1) in view of Kobayashi (JP 2005205469A) further in view of Templeton et al. (US Patent No. 9,383,753).

Regarding claim 16 Mack discloses the method as recited in claim 11. However, fails to explicitly disclose further comprising varying a delay time between the at least one first electromagnetic beam and the at least one second electromagnetic beam.
In his disclosure Templeton teaches varying a delay time between the at least one first electromagnetic beam and the at least one second electromagnetic beam (decreasing the time delay between successively emitted pulses – col.19, 3-9).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Templeton into the teachings of Mack because such incorporation provides enhanced angular resolution (col.19, 10-13).  

Regarding claim 17 Mack discloses the method as recited in claim 16, wherein the delay time is selected to be greater than a recovery time of a detector (receiving light pulses corresponding to both the weak transmitted light pulse and the strong transmitted light pulse and using each of the fully received light pulses to perform an evaluation – [0016]; note when each of the transmitted light pulses are received in their entirety the delay time is greater than the recovery time of the detector).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482